Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of claims 1-10 in the reply filed on 8/25/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
  Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,4,6-10 is/are rejected under 35 U.S.C. 102(a)(1) or (2) as being anticipated by Nitta (US 20210088755). 

    PNG
    media_image1.png
    681
    579
    media_image1.png
    Greyscale

Regarding claim 1, Nitta teaches (Fig. 1, Table 1, +-+-++-) An optical imaging lens assembly comprising, sequentially from an object side to an image side of the optical imaging lens assembly along an optical axis:
a first lens, having a refractive power;
a second lens, having a refractive power with a convex object-side surface and a concave image-side surface;
a third lens, having a positive refractive power with a convex object-side surface;
a fourth lens, having a negative refractive power with a concave object-side surface;
a fifth lens, having a refractive power;
a sixth lens, having a refractive power with a convex object-side surface and a concave image-side surface, and wherein at least one of the object-side surface and the image-side surface of the sixth lens has an inflection point; and
a seventh lens, having a refractive power with a convex object-side surface and a concave image-side surface, and wherein at least one of the object-side surface and the image-side surface of the seventh lens has an inflection point;
wherein a total effective focal length f of the optical imaging lens assembly and a radius of curvature R11 of the object-side surface of the sixth lens satisfy 1.00<f/R11<2.50 (4.4/1.8561).

Regarding claim 4, Nitta further teaches The optical imaging lens assembly according to claim 1, wherein the optical imaging lens assembly further comprises a stop, and the stop is disposed between the second lens and the third lens (Fig. 1).


Regarding claim 6, Nitta further teaches The optical imaging lens assembly according to claim 1, wherein a spaced interval T67 between the sixth lens and the seventh lens along the optical axis and a spaced interval T34 between the third lens and the fourth lens along the optical axis satisfy 0.20<T67/T34<1.50 (0.5323/0.7547).

Regarding claim 7, Nitta further teaches The optical imaging lens assembly according to claim 1, wherein a center thickness CT3 of the third lens along the optical axis and half of a diagonal length ImgH of an effective pixel area on the imaging plane of the optical imaging lens assembly satisfy 1.00<10*CT3/ImgH<2.50 (10x0.753/5.2).

Regarding claim 8, Nitta further teaches The optical imaging lens assembly according to claim 1, wherein a distance SAG41 along the optical axis from an intersection of the object-side surface of the fourth lens and the optical axis to a vertex of an effective radius of the object-side surface of the fourth lens and a distance SAG42 along the optical axis from an intersection of an image-side surface of the fourth lens and the optical axis to a vertex of an effective radius of the image-side surface of the fourth lens satisfy 1.00<SAG41/SAG42<2.00 (Fig. 1, ~ 1.5).

Regarding claim 9, Nitta further teaches The optical imaging lens assembly according to claim 1, wherein a maximum effective radius DT11 of an object-side surface of the first lens and a maximum effective radius DT12 of an image-side surface of the first lens satisfy 7.50<(DT11+DT12)/(DT11−DT12)<19.50 (Fig. 1, ~ 14).

Regarding claim 10, Nitta further teaches The optical imaging lens assembly according to claim 1, wherein a center thickness CT4 of the fourth lens along the optical axis and a center thickness CT5 of the fifth lens along the optical axis satisfy 2.00<(CT5+CT4)/(CT5−CT4)<5.5 (~ 3).

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) or (2) as being anticipated by Lin (US 20210048643). 

    PNG
    media_image2.png
    546
    269
    media_image2.png
    Greyscale

Regarding claim 1, Lin teaches (Fig. 9, Tables 9-13, +-+-++-) An optical imaging lens assembly comprising, sequentially from an object side to an image side of the optical imaging lens assembly along an optical axis:
a first lens, having a refractive power;
a second lens, having a refractive power with a convex object-side surface and a concave image-side surface;
a third lens, having a positive refractive power with a convex object-side surface;
a fourth lens, having a negative refractive power with a concave object-side surface;
a fifth lens, having a refractive power;
a sixth lens, having a refractive power with a convex object-side surface and a concave image-side surface, and wherein at least one of the object-side surface and the image-side surface of the sixth lens has an inflection point; and
a seventh lens, having a refractive power with a convex object-side surface (near edge) and a concave image-side surface, and wherein at least one of the object-side surface and the image-side surface of the seventh lens has an inflection point;
wherein a total effective focal length f of the optical imaging lens assembly and a radius of curvature R11 of the object-side surface of the sixth lens satisfy 1.00<f/R11<2.50 (6.69/3.315).

Regarding claim 2, Lin further teaches The optical imaging lens assembly according to claim 1, wherein half of a maximal field-of-view angle Semi-FOV of the optical imaging lens assembly satisfies 0.3<tan2(Semi-FOV)<1.2 (tan^2(41.5o)).

Regarding claim 3, Lin further teaches The optical imaging lens assembly according to claim 1, wherein an effective focal length f3 of the third lens and the total effective focal length f of the optical imaging lens assembly satisfy 1.00<f3/f<2.50 (13.762/6.69).

Claim(s) 1,5 is/are rejected under 35 U.S.C. 102(a)(1) or (2) as being anticipated by Yeh (US 20190353874). 

    PNG
    media_image3.png
    592
    526
    media_image3.png
    Greyscale

Regarding claim 1, Yeh teaches (Fig. 7, Table 7, +-+-+-+) An optical imaging lens assembly comprising, sequentially from an object side to an image side of the optical imaging lens assembly along an optical axis:
a first lens, having a refractive power;
a second lens, having a refractive power with a convex object-side surface and a concave image-side surface;
a third lens, having a positive refractive power with a convex object-side surface;
a fourth lens, having a negative refractive power with a concave object-side surface;
a fifth lens, having a refractive power;
a sixth lens, having a refractive power with a convex object-side surface and a concave image-side surface, and wherein at least one of the object-side surface and the image-side surface of the sixth lens has an inflection point; and
a seventh lens, having a refractive power with a convex object-side surface and a concave image-side surface, and wherein at least one of the object-side surface and the image-side surface of the seventh lens has an inflection point;
wherein a total effective focal length f of the optical imaging lens assembly and a radius of curvature R11 of the object-side surface of the sixth lens satisfy 1.00<f/R11<2.50 (4.15/2.972).

Regarding claim 5, Yeh further teaches The optical imaging lens assembly according to claim 1, wherein a radius of curvature R13 of the object-side surface of the seventh lens and a radius of curvature R14 of the image-side surface of the seventh lens satisfy 1.00<R13/R14<2.00 (1.999/1.884).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN HUANG whose telephone number is (571)270-0234.  The examiner can normally be reached on M-F: 9:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WEN HUANG/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
wen.huang2@uspto.gov
(571)270-0234